              Case 3:19-cv-01211-JAM Document 23 Filed 03/18/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


RACHELE ANN COLANTUONO,

                        Plaintiff,

         v.                                              No. 3:19-cv-01211-JAM

COMPANION LIFE INSURANCE
COMPANY,

                        Defendant.


                                       Stipulation of Dismissal

         Plaintiff and Defendant agree that Plaintiff’s Complaint may be dismissed with prejudice.

No costs or fees awarded to either party.


/s/ Michael K. Stanton, Jr.______________           /s/ Brooks R. Magratten________________
Michael K. Stanton, Jr. (ct08916)                   Brooks R. Magratten, Esq., #27454
FERGUSON COHEN LLP                                  PIERCE ATWOOD LLP
25 Field Point Road                                 One Financial Plaza, 26th Floor
Greenwich, CT 06830                                 Providence, RI 02903
(203) 661-5222                                      (401) 490-3422
(203) 661-1197 Fax                                  (401) 588-5166 Fax
mstanton@fercolaw.com                               bmagratten@pierceatwood.com
Attorneys for Plaintiff                             Attorneys for Defendant
                                                    Companion Life Insurance Company

                                     CERTIFICATE OF SERVICE

       I certify that the within document was electronically filed with the clerk of the court on
March 18, 2020, and that it is available for viewing and downloading from the Court’s ECF
system. Service by electronic means has been effectuated on the following counsel of record:

         Michael K. Stanton, Jr.
         Ferguson Cohen LLP
         25 Field Point Road
         Greenwich, CT 06830

                                                      /s/ Brooks R. Magratten________________



11835946.1
